[tlogo5.jpg]

 



 





LETTER OF AGREEMENT
Date: December 11, 2012

 

Section 1.          Services to be Rendered. The purpose of this letter is to
set forth the terms and conditions on which Chord Advisors, LLC (“Chord”) agrees
to provide Life Care Medical Devices (the “Company”) comprehensive outsourced
accounting solutions. These services may include, but are not limited to, all
items listed in “Addendum A.” The Company represents and warrants that it will
provide on a timely basis any information requested by Chord which is necessary
to perform such services and further represents and warrants that such
information shall be accurate.

 

Section 2.          Engagement Period. Unless sooner terminated as provided
herein, the term of this agreement (the “Engagement Period”) shall commence on
December 15, 2012 and shall continue for a period of twelve (12) calendar
months. The Company represents that it is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and is duly
qualified as a foreign corporation and in good standing in all jurisdictions in
which the nature of its activities requires such qualification. The Company
further represents to Chord: (1) that it has full power and authority to carry
on its business as presently or proposed to be conducted and to enter into and
perform its obligations under this Agreement; (2) that this Agreement has been
duly authorized by all necessary corporate actions; and (3) that this Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms (except as such enforcement may be
limited by bankruptcy, creditors’ rights laws or general principles of equity).

 

Section 3.          Fees. (a) The Company shall pay to Chord for its services
hereunder an advisory fee (the “Advisory Fee”) of $10,000 per month beginning
January 1, 2013. Advisory Fees shall be payable on or before the 15th day of
each calendar month which occurs during the Engagement Period.

 

Section 4.          Expenses. In addition to all other fees payable to Chord
hereunder, the Company hereby agrees to reimburse Chord for all reasonable
out-of-pocket expenses incurred in connection with the performance of services
hereunder. No individual expenses over $100 per month will be expended without
the prior written approval of the Company.

 

Section 5.          Indemnification. Each of the Company and Chord agrees to
defend, indemnify and hold the other and its respective affiliates,
stockholders, directors officers, agents, employees, successors and assigns
(each an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever (including, without
limitation, reasonable attorneys’ fees) which arise from the Company’s or
Chord’s (as the case may be) breach of its obligations hereunder or any
representation or warranty made by it herein. It is further agreed that the
foregoing indemnity shall be in addition to any rights that either party may
have at common law or otherwise, including, but not limited to, any right to
contribution.

 

 



Confidential Page 1

 



 

 

  

[tlogo5.jpg]

 



 

Section 6.          Termination of Agreement. (a) Subject to paragraph (b)
below, either party may terminate this Agreement and Chord’s engagement
hereunder, with or without cause, immediately upon written notice given to the
other party at any time during the Engagement Period hereunder. In such event,
all compensation accrued to Chord prior to such cancellation, whether in the
form of Advisory Fees, reimbursement for expenses or otherwise, will become due
and payable promptly upon such termination and Chord shall be relieved of any
and all further obligation to provide any services hereunder.

 

(b)       Notwithstanding anything to the contrary herein contained, Sections 4,
5, 6, 7, 8, 9, 10 and 11 shall survive any termination or breach of this
agreement by either party.

 

Section 7.          Severability. In case any provision of this letter agreement
shall be invalid, illegal, or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired
thereby.

 

Section 8.          Consent to Jurisdiction. This agreement shall be governed
and construed in accordance with the laws of the Slate of New York without
regard to conflicts of laws principles. The parties further consent to the
exclusive jurisdiction of the State and Federal courts located within the City,
County and State of New York to resolve any dispute arising under this
Agreement, and waive any defense to such jurisdiction based upon inconvenient
forum.

 

Section 9.          Other Services. If the Company desires additional services
not provided for in this agreement, any such additional services shall be
covered by a separate agreement between the parties hereto.

 

Section 10.        Entire Agreement. This letter agreement contains the entire
agreement of the Company and Chord, and supersedes any and all prior discussions
and agreements, whether oral or written, with respect to the matters addressed
herein.

 

Section 11.        Counterparts. This letter agreement may executed in two or
more counterparts, each of which shall be considered an original and all of
which, taken together, shall be considered as one and the same instrument.

 

Please evidence your acceptance of the provisions of this letter by signing
below and returning a copy to Chord Advisors, LLC. 

 

 



Confidential Page 2

  

 

 

  

[tlogo5.jpg]

 

 

Very truly yours,

 

  /s/     David Horin     President     Chord Advisors, LLC  

 

ACCEPTED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

 

By: /s/     Name:  Arthur Malvett     Title:  C.O.O.  

 



 



Confidential Page 3

    



 

 

 



[tlogo5.jpg]

 

 

ADDENDUM “A”

 

Chord will provide senior financial leadership and perform the following
functions:

  



CFO Services

 

  · Mergers & acquisitions   · Stock based compensation structuring   · Debt &
equity transaction support   · Assistance with earnings releases and deal and
non-deal roadshows   · Business analysis and planning (budgeting)   · Cash
management and treasury services   · System selection and implementation   ·
Financial process improvement

  

Accounting Policy and Financial Reporting

 

  · Advise on accounting and tax for complex transactions, including those
featuring options, warrants derivatives and other forms of equity enhancements  
· Document and implement new and existing accounting policies   · Respond to SEC
Comment Letters   · Provide accounting policy for corporate finance transactions
  · Audit committee support   · Drafting 10-Q’s and registration statements

  

Payroll and Full Service Bookkeeping

 

  · Full service bookkeeping   · General ledger accounting   · Account
reconciliation   · Accounts receivable   · Accounts payable   · Payroll and
related tax reporting

 





 



Confidential Page 4



 



 

 



